                            Case 2:20-cv-01821-KJD-DJA Document 17 Filed 04/19/21 Page 1 of 2




                     1 LUCIAN J. GRECO, JR., ESQ.
                       Nevada State Bar No. 10600
                     2 JARED G. CHRISTENSEN, ESQ.
                       Nevada State Bar No. 11538
                     3 KRISTINA MILETOVIC, ESQ.
                       Nevada State Bar No. 14089
                     4 BREMER WHYTE BROWN & O’MEARA LLP
                       1160 N. TOWN CENTER DRIVE
                     5 SUITE 250
                       LAS VEGAS, NV 89144
                     6 TELEPHONE: (702) 258-6665
                       FACSIMILE: (702) 258-6662
                     7 lgreco@bremerwhyte.com
                       i chr istensen@bremerwhyte. com
                     8 kmiletovic@bremerwhyte.com
                    9 Attorneys for Defendant,
                      JAMES RIVER INSURANCE COMPANY
                   10
                   11
                                                        IN THE UNITED STATES DISTRICT COURT
                   12
                                                                DISTRICT OF NEVADA
                   13
                   14 TODD ANTHONY JOHNSON,                                Case No. 2:20-cv-01821-KJD-DJA
                      individually; KRISTINA SANCHEZ,
                   15 individually,
                                                                           STIPULATION AND ORDER TO
                   16                          Plaintiff,                  DISMISS WITH PREJUDICE
                   17                 vs.
                   18 JAMES RIVER INSURANCE
                      COMPANY; DOES I- X; and ROE
                   19 CORPORATIONS I - X, inclusive,
                  20                           Defendants.
                  21
                  22                 IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs
                  23 TODD ANTHONY JOHNSON and KRISTINA SANCHEZ, by and through their
                  24 attorney of record, Justin G. Randall, Esq. of ER Injury Attorneys, and Defendant,
                  25 JAMES RIVER INSURANCE COMPANY, by and through its attorneys of record,
                  26 Lucian J. Greco, Jr, Esq., Jared G. Christensen, Esq., and Kristina Miletovic, Esq. of
                  27 Bremer Whyte Brown & O’Meara, LLP, as follows:

BREMER WHYTE BROWN &
                            ///
      O'MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1256.797 4837-6948-2724.1
                            Case 2:20-cv-01821-KJD-DJA Document 17 Filed 04/19/21 Page 2 of 2




                      1              That all of Plaintiffs claims against JAMES RIVER INSURANCE
                     2 COMPANY in the above-captioned matter be dismissed, with prejudice, and that each
                     3 party shall bear their own fees and costs.
                     4
                             Dated this ' ' day of April 2021           Dated this14th
                                                                                  ___ day of April 2021
                     5
                             ER INJU^ATTORNEYS                          BREMER WHYTE BROWN &
                     6                                                  O’MEARA, LLP
                     7
                     8  JtmimG. Randall, Esq.                           Jared G. Christensen, Esq.
                       JSevada Bar No. 12476                            Nevada Bar No. 11538
                    9 fAttorney for Plaintiffs,                         Kristina Miletovic, Esq.
                        Todd Anthony Johnson                            Nevada Bar No. 14089
                   TO and Kristina Sanchez                               Attorneys for Defendant,
                                                                        James River Insurance Company
                   11
                   12                                           ORDER
                   13                                           IT IS SO ORDERED:
                   14
                   15
                                                                KENT J. DAWSON,
                                                                UNITED   STATESU.S. DISTRICT JUDGE
                                                                                MAGISTRATE      JUDGE
                   16
                                                                Dated: 4/19/2021
                   17
                   18
                   19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27

BREMER WHYTE BROWN &
      O'MEARA LLP
1160 N. Town Center Drive
                                                                    2
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1256.797 4837-6948-2724.1
